DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2021 was considered by the examiner.
Response to Arguments
In regards to amendments (filed 1/7/2022), applicant’s arguments (filed 1/7/2022, pages 7-9) have been fully considered and are persuasive.  Accordingly, the 102 rejection of claims 17 and 19, and the 103 rejection of claims 1-7, 10, 11, 16, 18, and  20 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 2-16 and 21-25 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 8:  The prior art of record does not disclose or suggest an optical device comprising “and at least one of the first partial reflector or the second partial reflector comprises a reflective holographic element, and a third partial reflector”, along with other claim 
Specifically regarding the allowability of amended independent claim 12:  The prior art of record does not disclose or suggest an optical device comprising “and the first partial reflector comprises a volume Bragg grating and the second partial reflector comprises a polarization volume hologram”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 21-22 are allowable due to pendency on amended independent claim 12.
Specifically regarding the allowability of amended independent claim 13:  The prior art of record does not disclose or suggest an optical device comprising “and the first partial reflector comprises a polarization volume hologram and the second partial reflector comprises a reflective polarizer”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 23-24 are allowable due to pendency on amended independent claim 13.
Specifically regarding the allowability of amended independent claim 14:  The prior art of record does not disclose or suggest an optical device comprising “and the first partial reflector has optical power and the second partial reflector is positioned away from a focal plane of the first partial reflector”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 15 and 25 are allowable due to pendency on amended independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.